UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* AFFINITY GAMING, LLC (Name of Issuer) Common Units (Title of Class of Securities) Not Applicable (CUSIP Number) May 18, 2012** (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 16 Pages Exhibit Index:Page 14 **Upon issuance of an Order by the U.S. Securities and Exchange Commission dated March 30, 2012 approving certain of the Reporting Persons’ registration as an investment adviser under Section 203(c) of the Investment Advisers Act of 1940, the Reporting Persons became eligible to report their beneficial ownership in the Common Units of Affinity Gaming, LLC on Schedule 13G pursuant to Rule 13d-1(b) under the Act.Prior to the receipt of this Order, the Reporting Persons reported their beneficial ownership in the Common Units of Affinity Gaming, LLC on Schedule 13G pursuant to Rule 13d-1(c) under the Act. SCHEDULE 13G Page2 of 16 Pages 1. Names of Reporting Persons. Z CAPITAL PARTNERS, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 20.4%(1) Type of Reporting Person: IA, HC (1) Percentage calculation is based upon 20,226,833 Common Units outstanding as of April 11, 2012, according to the Issuer’s Definitive Proxy Statement on Schedule 14A, filed on April 17, 2012. SCHEDULE 13G Page3 of 16 Pages 1. Names of Reporting Persons. ZENNI HOLDINGS, LLC 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 20.4%(1) Type of Reporting Person: OO, HC (1) Percentage calculation is based upon 20,226,833 Common Units outstanding as of April 11, 2012, according to the Issuer’s Definitive Proxy Statement on Schedule 14A, filed on April 17, 2012. SCHEDULE 13G Page4 of 16 Pages 1. Names of Reporting Persons. Z CAPITAL SPECIAL SITUATIONS ADVISER, L.P. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 14.3%(1) Type of Reporting Person: IA, PN (1) Percentage calculation is based upon 20,226,833 Common Units outstanding as of April 11, 2012, according to the Issuer’s Definitive Proxy Statement on Schedule 14A, filed on April 17, 2012. SCHEDULE 13G Page5 of 16 Pages 1. Names of Reporting Persons. Z CAPITAL SPECIAL SITUATIONS FUND GP, L.P. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 6.1%(1) Type of Reporting Person: IA, PN (1) Percentage calculation is based upon 20,226,833 Common Units outstanding as of April 11, 2012, according to the Issuer’s Definitive Proxy Statement on Schedule 14A, filed on April 17, 2012. SCHEDULE 13G Page6 of 16 Pages 1. Names of Reporting Persons. Z CAPITAL SPECIAL SITUATIONS FUND UGP, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 6.1%(1) Type of Reporting Person: OO, HC (1) Percentage calculation is based upon 20,226,833 Common Units outstanding as of April 11, 2012, according to the Issuer’s Definitive Proxy Statement on Schedule 14A, filed on April 17, 2012. SCHEDULE 13G Page7 of 16 Pages 1. Names of Reporting Persons. JAMES J. ZENNI 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 20.4%(1) Type of Reporting Person: IN, HC (1) Percentage calculation is based upon 20,226,833 Common Units outstanding as of April 11, 2012, according to the Issuer’s Definitive Proxy Statement on Schedule 14A, filed on April 17, 2012. Page8 of 16 Pages Item 1(a). Name of Issuer: Affinity Gaming, LLC (the “Issuer”) Item 1(b). Address of Issuer's Principal Executive Offices: 3440 West Russell Road, Las Vegas, NV 89118 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the "Reporting Persons"): i) Z Capital Partners, L.L.C. (“Z Capital”); ii) Zenni Holdings, LLC (“Zenni Holdings”); iii) Z Capital Special Situations Adviser, L.P. (“Special Adviser”); iv) Z Capital Special Situations Fund GP, L.P. (“Special GP”); v) Z Capital Special Situations Fund UGP, L.L.C. (“Special UGP”); and vi) James J. Zenni (“Mr. Zenni”). This Statement relates to Units (as defined herein) held for the account of Z Capital Special Situations Fund Holdings I, L.L.C., a Delaware limited liability company (“Special L.L.C.”), Z Capital HG, L.L.C., a Delaware limited liability company (“HG L.L.C.”) and Z Capital HG-C, L.L.C., a Delaware limited liability company (“HG-C L.L.C.”).Z Capital Special Situations Fund, L.P., a Delaware limited partnership (“Special L.P.”) is the majority owner of Special L.L.C.Special Adviser, as the investment adviser of Special L.P., may be deemed to have voting and dispositive power over the Units held for Special L.L.C.Special GP, as the manager of HG L.L.C. and HG-C L.L.C., may be deemed to have voting and dispositive power over the Units held for HG L.L.C. and HG-C L.L.C.Special UGP serves as the general partner of Special GP.Z Capital serves as the general partner of Special Adviser and as the managing member of Special UGP.Zenni Holdings serves as the managing member of Z Capital.Mr. Zenni serves as the President of Z Capital and the sole owner of Zenni Holdings. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of the Reporting Persons is Two Conway Park, 150 Field Drive, Suite 300, Lake Forest, IL 60045. Page9 of 16 Pages Item 2(c). Citizenship: i) Z Capital is a Delaware limited liability company; ii) Zenni Holdings is a Delaware limited liability company; iii) Special Adviser is a Delaware limited partnership; iv) Special GP is a Delaware limited partnership; v) Special UGP is a Delaware limited liability company; and vi) Mr. Zenni is a citizen of the United States of America. Item 2(d). Title of Class of Securities: Common Units (“Units”) Item 2(e). CUSIP Number: This Item 2(e) is not applicable. Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: (e) [X] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (g) [X] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). Item 4. Ownership: Item 4(a) Amount Beneficially Owned As of May 24, 2012: 1) Each Z Capital, Zenni Holdings, and Mr. Zenni may be deemed the beneficial owner of 4,133,311.4 Units, which amount includes: A) 2,894,554.9 Units held for the account of Special L.L.C.; B) 850,090.5 Units held for the account of HG L.L.C.; and C) 388,666 Units held for the account of HG-C L.L.C. 2) Special Adviser may be deemed the beneficial owner of 2,894,554.9 Units held for the account of Special L.L.C. 3) Each Special GP and Special UGP may be deemed the beneficial owner of 1,238,756.5 Units, which amount includes:A)850,090.5 Units held for the account of HG L.L.C.; and B) 388,666 Units held for the account of HG-C, L.L.C. Page 10 of 16 Pages Item 4(b) Percent of Class: According to the Issuer’s Definitive Proxy Statement on Schedule 14A, filed on April 17, 2012, there were 20,226,833 Units outstanding as of April 11, 2012.On this basis, as of May 24, 2012: 1) Each of Z Capital, Zenni Holdings, and Mr. Zenni may be deemed the beneficial owner of approximately 20.4% of Units outstanding. 2) Special Adviser may be deemed the beneficial owner of approximately 14.3% of Units outstanding. 3) Each of Special GP and Special UGP may be deemed the beneficial owner of approximately 6.1% of Units outstanding. Item 4(c) Number of Shares of which such person has: Z Capital, Zenni Holdings, and Mr. Zenni: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Special Adviser: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Special GP and Special UGP: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class: This Item 5 is not applicable. Page 11 of 16 Pages Item 6. Ownership of More than Five Percent on Behalf of Another Person: See disclosure in Items 2 and 4 hereof. Certain funds listed in Item 2(a) have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Units covered by this statement that may be deemed to be beneficially owned by the Reporting Persons.Such interest of Special L.L.C. relates to more than 5 percent of the class of Units. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: See disclosure in Item 2 hereof. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing belowI certifythat, to the best ofmy knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 12 of 16 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Z CAPITAL PARTNERS, L.L.C. By: /s/James J. Zenni Name: James J. Zenni Title: President ZENNI HOLDINGS, LLC By: /s/James J. Zenni Name: James J. Zenni Title: Sole Owner Z CAPITAL SPECIAL SITUATIONS ADVISER, L.P. By: Z Capital Partners, L.L.C., General Partner By: /s/James J. Zenni Name: James J. Zenni Title: President Z CAPITAL SPECIAL SITUATIONS FUND GP, L.P. By: Z Capital Special Situations UGP, L.L.C., General Partner By: Z Capital Partners, L.L.C., Managing Member By: /s/James J. Zenni Name: James J. Zenni Title: President Z CAPITAL SPECIAL SITUATIONS FUND UGP, L.L.C. By: Z Capital Partners, L.L.C., Managing Member By: /s/James J. Zenni Name: James J. Zenni Title: President Page13 of 16 Pages JAMES J. ZENNI By: /s/James J. Zenni May 24, 2012 Page14 of 16 Pages EXHIBIT INDEX Ex. Page No. 1 Joint Filing Agreement 15 Page15 of 16 Pages EXHIBIT 1 JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Units of Affinity Gaming, LLC, dated as of May 24, 2012, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Z CAPITAL PARTNERS, L.L.C. By: /s/James J. Zenni Name: James J. Zenni Title: President ZENNI HOLDINGS, LLC By: /s/James J. Zenni Name: James J. Zenni Title: Sole Owner Z CAPITAL SPECIAL SITUATIONS ADVISER, L.P. By: Z Capital Partners, L.L.C., General Partner By: /s/James J. Zenni Name: James J. Zenni Title: President Z CAPITAL SPECIAL SITUATIONS FUND GP, L.P. By: Z Capital Special Situations UGP, L.L.C., General Partner By: Z Capital Partners, L.L.C., Managing Member By: /s/James J. Zenni Name: James J. Zenni Title: President Page16 of 16 Pages Z CAPITAL SPECIAL SITUATIONS FUND UGP, L.L.C. By:
